This was a suit brought by appellant against appellee claiming damages for the wrongful taking of one Ford automobile. We do not see that any extended discussion of the facts shown by the record is necessary. The trial judge gave the general affirmative charge in favor of appellee, and we think correctly so.
The evidence shows appellee to have held at the time of the alleged wrongful taking a valid written lien upon the car in question; in fact, that the legal title to said car was in it. It fails to show that appellant had become a purchaser without notice of appellee's rights.
The judgment is affirmed.